Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 2, “an electrical connector” was already mentioned in line 1 of claim 1.  Therefore this limitation should state - - the electrical connector - -.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long 5893764.
	In reference to claim  1, Long teaches an electrical connector (fig. 6), comprising: a connector (pertaining to 18) comprising a body (body of 50) and a connecting terminal port (receiving area between 26b that receives the PCB), the connecting terminal port being disposed at one side of the body (see fig. 6); and a securing member (44; fig. 7) comprising a securing part (48) and a clamping part (46), the securing part assembled on the body (see fig. 6, 8) being disposed at one side of the connecting terminal port (see fig. 6, 8), the clamping direction of the clamping part (46) being the same as the opening direction (i.e. the direction opens between left and right 26b.  See fig. 2, which is a similar embodiment of figure 6.  The opening direction will be between the illustrated left and right 26b) of the connecting terminal port.
In reference to claim  2, Long teaches wherein the number of the securing parts is two; the two securing parts are assembled on the body and are disposed on two sides of the connecting terminal port (see fig. 6).  
In reference to claim  3, Long teaches wherein the securing part comprises a securing bump (54; fig. 7.  Interpreting the word ‘bump’ to mean a protuberance); a side surface of the body comprises a securing groove (52); the securing bump is embedded in the securing groove.
In reference to claim  5, Long teaches wherein the securing bump (54) comprises an outer surface (see image below), an inner surface (see image below), and two side surfaces (Z; image below and the surface on the opposite side of Z); the inner surface is close to the connector; the outer surface is opposite to the inner surface; the two side surfaces are connected with the outer surface and the inner surface; the inner surface or the outer surface of the securing bump comprises a bump (pertaining to the teeth 54); the bump abuts against an inner wall (i.e. the inner wall of 52) of the securing groove.
  
    PNG
    media_image1.png
    501
    491
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    379
    385
    media_image2.png
    Greyscale

In reference to claim  10, Long teaches wherein the securing part (48) further comprises two stopping bumps (54) disposed above (A; image below) and below (B; image below) the securing part, respectively; the connector further comprises two stopping recesses (top and bottom 52) disposed on an upper surface (top 52 that receives ‘A’) and a lower surface (bottom 52 that receives ‘B’) at one side of the body, respectively; the two stopping bumps (54) are embedded in the two stopping recesses.

    PNG
    media_image3.png
    396
    417
    media_image3.png
    Greyscale

In reference to claim  11, Long teaches the clamping part comprises two clamping feet ?(pertaining to 46) oppositely disposed; the two clamping feet extendingly correspond to the upper and lower sides of the connecting terminal port (i.e. the upper and lower sides of the terminal port correspond the left and right 26b similarly illustrated in figure 2), respectively.
In reference to claim  14, Long teaches comprising a circuit board (32; fig. 4) electrically connected with the connecting terminal port; the clamping part of the securing member clamps and secures the circuit board.


Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herring et al. 8123534
In reference to claim  1, Herring teaches an electrical connector (fig. 1), comprising: a connector (102; fig. 1) comprising a body (body of 102) and a connecting terminal port (“terminal port” that receives 104; fig. 1), the connecting terminal port being disposed at one side of the body (see fig. 1); and a securing member (142; fig. 2) comprising a securing part (pertaining to the base 172 of mounting feature 146, where the arm 170 of the base attaches to housing 120; see fig. 2) and a clamping part (left/ right 146; fig. 2), the securing part assembled on the body (see fig. 1, 2 where the base 172 of mounting feature 146 has an arm 170 that attaches to housing 120; see fig. 2) being disposed at one side of the connecting terminal port (see fig. 1, 2), the clamping direction of the clamping part (146) being the same as the opening direction (i.e. the direction opens between upper and lower contacts that engage 104.  See fig. 2) of the connecting terminal port.
In reference to claim  15, Long teaches an electrical connector assembly, comprising: an electrical connector according to claim 1, the electrical connector further comprising a connecting port (portion of 102 that receives 125; fig. 2) disposed at one side of the body away from the connecting terminal port; and a mating circuit board (125) plugged in the connecting port.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Long 5893764 in view of
CN 111244686 A (herein, CN686).
	In reference to claim  8, Long substantially teaches the invention as claimed.
	However Long does not teach wherein the securing bump comprises an outer surface, an inner surface, and two side surfaces; the inner surface is close to the connector; the outer surface is opposite to the inner surface; the two side surfaces are connected with the outer surface and the inner surface; the outer surface of the securing bump comprises an elastic bump; an opening provided in the securing groove corresponds to the elastic bump; the elastic bump is secured in the opening.
	CN686 teaches of a component (3; fig. 4) that has an elastic bump (421; fig. 4) and the elastic bump (421) is secured in an opening (141; fig. 4).  As an alternate structure of securing, the elastic bump (421) of CN686 can be used in place of the teeth (54) of Long to fasten Long’s securing member (44; fig. 7) to the corresponding securing groove (52; fig. 7 of Long).  Futher CN686’s corresponding opening (141) can be provided in the securing groove (52) of Long.  Therefore, using the teaching of CN686 to modify Long to arrive at the results of claim 8 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of CN686, page 8 of 35, lines 25-29, in order to facilitate removal by allowing tool access to push down an release the elastic locking bump.
 	In reference to claim  9, Long substantially teaches the invention as claimed.
	However Long does not teach wherein the opening penetrates the securing groove; wherein the elastic bump is pressed into an orifice of the opening from the outside of the securing groove to release the elastic bump from the opening so that the securing bump can be detached from the securing groove.
	As similarly stated in the rejection of claim 8 above,  CN686 teaches of an elastic bump (421) and a corresponding opening (141).  The opening allows tool access, so that the elastic bump can be pressed from the outside to release the elastic bump from the opening so that the component can be detached.  Using the teachings of CN686 to modify Long to arrive at the results of claim 9 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of CN686, page 8 of 35, lines 25-29, in order to facilitate removal by allowing tool access to push down an release the elastic locking bump.


Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Long 5893764 in view of Patel US 20160006182 A1.
In reference to claim  12, Long teaches the connector comprises a terminal (terminal associated with 26b), the terminal is disposed in the body and is disposed at the connecting terminal port.
However Long does not teach wherein the connector comprises a terminal and a conductive member; the terminal is disposed in the body and is disposed at the connecting terminal port; the body comprises a groove corresponding to the terminal; the conductive member is disposed in the groove; the conductive member corresponds to the terminal.
Patel teaches wherein the connector comprises a terminal (pertaining to 26; fig. 4) and a conductive member (46; fig. 3, 4); the body comprises a groove (i.e. the groove in 60; fig. 4 that receives 46) corresponding to the terminal; the conductive member is disposed in the groove; the conductive member corresponds to the terminal (See fig. 4). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Patel, as taught by Patel [0020], lines 9-13, in order to improve signal performance by providing multipoint grounding that reduces resonance noise at the desired operating frequencies.
 In reference to claim  13, Long teaches a plurality of inner grooves (i.e. the grooves that receive and hold the respective plurality of terminals of the connector) respectively correspond to the plurality of terminals.
However Long does not teach wherein the bottom of the groove is provided with a plurality of inner grooves; the terminal comprises a plurality of ground terminals and a plurality of signal terminals; the plurality of inner grooves respectively correspond to the plurality of ground terminals.
Patel teaches the bottom of the groove (i.e. the groove in 60; fig. 4 that receives 46) is provided with a plurality of inner grooves (i.e. the grooves in the connector that receives & holds terminals 24, 26); the terminal comprises a plurality of ground terminals (26; fig. 2) and a plurality of signal terminals (24; fig. 2); the plurality of inner grooves respectively correspond to the plurality of ground terminals.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Patel, as taught by Patel [0020], lines 9-13, in order to improve signal performance by providing signal pair isolation and multipoint grounding that reduces resonance noise at the desired operating frequencies.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. 8123534 in view of TEH US 20200274269 A1.
In reference to claim  16, Long substantially teaches the invention as claimed.
However Long does not teach comprising a guiding member; the guiding member being assembled on the body and being disposed on the periphery of the connecting port; the mating circuit board being disposed at the connecting port along the guiding member.  
	TEH teaches comprising a guiding member (5, 6; fig. 4); the guiding member being assembled (pertaining to 5 assembled onto 40; fig. 4) on the body (40; fig. 4) and being disposed on the periphery of the connecting port (see fig. 2, 4); the mating circuit board (2; fig. 2) being disposed at the connecting port along the guiding member (see fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of TEH, as taught by TEH [0015], in order to provide a key for mating and prevent the key from being damaged due to impact. 


Allowable Subject Matter
Claims 4, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/09/2022